

Exhibit 10.10




AK STEEL CORPORATION


EXECUTIVE RETIREMENT INCOME PLAN


_____________________________________


(Effective as of March 20, 2014)



--------------------------------------------------------------------------------








AK STEEL CORPORATION
EXECUTIVE RETIREMENT INCOME PLAN


(Effective as of March 20, 2014)




ARTICLE 1: INTRODUCTION AND PURPOSE


AK Steel Corporation hereby adopts the AK Steel Corporation Executive Retirement
Income Plan (“Plan”), effective as of March 20, 2014. The purpose of the Plan is
to aid the Company and its subsidiaries and affiliates in attracting and
retaining key personnel, and to reward such individuals for their contribution
to the long-term growth and performance of AK Steel Corporation.


The Plan is an unfunded deferred compensation arrangement maintained by the
Company and established for the purpose of providing supplemental retirement
benefits for a select group of management or highly compensated employees within
the meaning of section 201(2), 301(a)(3) and 401(a)(1) of ERISA. The Plan is
intended to meet the requirements of section 409A of the Code and applicable
Treasury Regulations thereunder (referred to collectively as “Section 409A”).
Any obligations under the Plan shall be the joint and several obligations of AK
Steel Holding Corporation, the Company and each of their respective subsidiaries
and affiliates.




ARTICLE 2: DEFINITIONS


As used in the Plan, the following terms, when capitalized, shall have the
following meanings, except when otherwise indicated by the context:


2.1
“Administrator” means the Management Development and Compensation Committee of
the Board, or any successor Committee duly empowered by the Board.



2.2
“Average Monthly Earnings” with respect to a Member means: (i) the monthly
average of the Member's base salary for the last three (3) consecutive
calculation years; plus (ii) the average of any incentive awards received by the
Member for the last ten (10) consecutive Performance Periods under the AK Steel
Corporation Annual Management Incentive Plan and any substitute or successor of
such plan ("MIP"). The calculation of such monthly average base salary and
average incentive award shall include any amounts of base salary and/or MIP
incentive awards, respectively, that the Member elects to defer with respect to
any calendar year under the AK Steel Corporation Thrift Plan, the AK Steel
Corporation Executive Deferred Compensation Plan, or under any plan established
under section 125 of the Code. With respect to a Member who has partially vested
under the Plan but has not yet attained ten years of Service, the average of
incentive awards received by such Member shall be calculated using the number of
years of Service he or she has with the Company. The term “calculation years”
means the twelve (12) consecutive calendar months ending with the last day of
the month coincident with or immediately preceding the date of a Member’s
Termination Date.



2.3    “Benefit” means the amount determined under Article 6 of the Plan.

2

--------------------------------------------------------------------------------






2.4
“Benefit Commencement Date” means the date on which a Member’s Benefit becomes
payable in accordance with the provisions of Section 8.1.



2.5
“Board” means the Board of Directors of AK Steel Holding Corporation or any
successor thereto, as the same shall be constituted from time to time.



2.6
“Change of Control” has the same meaning under this Plan as under the Trust
Agreement for the AK Steel Corporation Non-Qualified Supplemental Retirement
Plans.



2.7    “Chief Executive Officer” means the Chief Executive Officer of the
Company.


2.8    “Code” means the Internal Revenue Code of 1986, as amended.


2.9
“Company” means AK Steel Corporation and any successor to all or substantially
all of the assets or business of AK Steel Corporation.



2.10    “Effective Date” means March 20, 2014.


2.11    “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.


2.12
“Member” means any officer of the Company who is selected by the Chief Executive
Officer and who is approved by the Administrator to be a participant eligible
for benefits under this Plan.



2.13
“NCPP” means the AK Steel Corporation Noncontributory Pension Plan as amended
(excluding the RAPP component of such plan), and any predecessor, substitute or
successor Qualified DB Plan.



2.14    “Officer Service” means a Member’s Service as an officer of the Company.


2.15
“Performance Period” means the performance period as defined under the AK Steel
Corporation Annual Management Incentive Plan, which is the twelve-month period
commencing on January 1 and ending on the following December 31.



2.16
“Qualified DB Plan” means any tax‑qualified defined benefit pension plan
sponsored by the Company including the NCPP and the RAPP, and any predecessor,
substitute or successor of any such plan.



2.17
“Qualified DC Plan” means any tax-qualified defined contribution plan sponsored
by the Company including the AK Steel Corporation Thrift Plan A and any
predecessor, substitute or successor of any such plan.



2.18     “Qualified Plan” means any Qualified DB Plan and any Qualified DC Plan.


2.19
“RAPP” means the AK Steel Corporation Retirement Accumulation Pension Plan, a
component plan of the NCPP.



2.20
“Service” means years of employment with the Company, including years of
employment with any other predecessor organization approved by the
Administrator.



2.21
“Spouse” means the person to whom a Member is married at the time payment of the


3

--------------------------------------------------------------------------------




Member’s Benefit is to commence under the Plan.


2.22
“Termination Date” means the date on which a Member completely separates from
service with the Company for any reason, including death.



2.23
“Trust” means the trust established pursuant to the Trust Agreement for the AK
Steel Corporation Non-Qualified Supplemental Retirement Plans dated February 21,
1997, as amended, and any successor or replacement trust for such trust.



2.24
“Unlimited NCPP Benefit” means for any Member who, as of his or her Termination
Date, is entitled to a vested accrued benefit under the NCPP, the Member’s
vested accrued benefit under the NCPP, determined without regard to the
limitations under sections 401(a)(17) and 415 of the Code (or any substitute or
similar provision limiting benefits permitted under the NCPP) and based upon his
or her earnings used for purposes of determining Average Monthly Earnings under
Section 2.2.



2.25
“Vesting Date” means the date on which a Member first becomes entitled to a
nonforfeitable right to all or any portion of his or her Benefit in accordance
with the provisions of Article 7.





ARTICLE 3: ADMINISTRATION OF THE PLAN


This Plan shall be administered by the Administrator or its delegate as the
Administrator may designate from time to time. Except as otherwise provided
herein, it is intended that the Administrator (or such delegate) shall have full
discretion to interpret the Plan’s terms and to resolve claims which may arise
under the Plan.




ARTICLE 4: SOURCE OF BENEFITS


4.1    Source of Benefits


The Company may pay benefits due under the terms of this Plan directly from its
assets or from assets held in the Trust. All assets held by the Trust shall at
all times be assets of the Company. The benefits payable under this Plan shall
be unfunded for all purposes of the Code and ERISA.




4.2    Assets of the Company


Nothing contained in this Plan shall give or be deemed to give any Member or any
other person any interest in any property of the Trust or of the Company or any
right except to receive such payments as are expressly provided hereunder.


4.3    Liability of Officers and Directors


No current or former employee, officer or director of AK Steel Holding
Corporation or the Company shall be personally liable to any Member or other
person under any provision of this Plan.



4

--------------------------------------------------------------------------------




4.4    Funding upon Change of Control


In the event of a Change of Control, the Company shall fully fund all benefits
then accrued under this Plan by transferring sufficient assets to the trustee of
the Trust in cash or in kind; provided, however, that such transfer shall not be
made during any “Restricted Period” as defined in section 409A(b)(3) of the Code
or if prohibited by applicable law. Such funding obligation may be secured by an
irrevocable letter of credit issued to the trustee of the Trust by such bank or
other lending institution as approved by the Administrator.




ARTICLE 5: ELIGIBILITY AND PARTICIPATION


5.1    Participation


Participation in this Plan shall be limited to officers of the Company who have
been selected by the Chairman and approved from time to time by the
Administrator. Participation shall commence at such time as the Administrator
determines after the selected officer enters into any agreements with the
Company as the Administrator may require as a condition to participation in this
Plan, and provides to the Administrator any documents or other information
required by the Administrator, including but not limited to information relating
to the officer’s participation in any Qualified Plan.


5.2    Removal


The Administrator may remove any Member from participation in this Plan. With
respect to any removed Member who has attained his or her Vesting Date, such
removal shall not directly or indirectly deprive such Member of all or any
portion of his or her Benefit or any right to receive his or her Benefit under
the terms of the Plan as in effect immediately before such removal.


5.3    Notification


The Company shall notify those employees selected as Members pursuant to
Section 5.1 of their Member status and shall notify in writing any Member
removed from membership pursuant to Section 5.2.




ARTICLE 6: BENEFITS


6.1    Benefit Defined


A Member’s accrued benefit under this Plan is the Member’s Regular Benefit as
defined in Section 6.2, reduced as provided in Section 6.4. Except as otherwise
provided under the Plan, no Benefit shall be payable under this Plan if a
Member's employment with the Company terminates for any reason prior to his
Vesting Date.


6.2    Regular Benefit


(a)
Except as provided in (b) below, a Member’s Regular Benefit is a monthly payment
for the Member’s lifetime, commencing on the first day of the month


5

--------------------------------------------------------------------------------




coinciding with or next following the later of the Member’s 60th birthday or the
Member’s Termination Date and payable in the form provided in Section 8.1, which
is in an amount equal to the greater of:


(1)
in the case of a Member hired by the Company prior to January 1, 1992, his or
her Unlimited NCPP Benefit; or



(2)
except as otherwise provided in any other agreement between the Company and a
Member and approved by the Administrator, 40% of the Member’s Average Monthly
Earnings.



(b)
With respect to any Member who has not attained age 60 as of his or her
Termination Date and whose Termination Date occurs on or after the effective
date of a Change of Control, such Member’s Regular Benefit shall be determined
under (a) above as though the Member had attained age 60 immediately before his
or her Termination Date and shall not be reduced for early commencement as
otherwise provided in Section 6.3.



6.3    Early Retirement Benefit


A Member whose employment with the Company terminates after he or she has
attained his or her Vesting Date but before he or she has attained age 60 shall
be entitled to an Early Retirement Benefit equal to his or her Regular Benefit
provided in Section 6.2 reduced to its actuarial equivalent based on his or her
age as of his or her Benefit Commencement Date using the actuarial assumptions
specified in Exhibit A - Schedule A-2 of the NCPP.


6.4    Offset for Other Pensions


A Member's Benefit shall be reduced as of the Member's Benefit Commencement Date
by: (i) any accrued benefit under any Company-provided Qualified DB Plan,
actuarially adjusted under the terms of the Qualified DB Plan as if the benefit
under the Qualified DB Plan commenced at the same time as the Member's Benefit;
and (ii) the actuarial equivalent, determined under the assumptions set forth in
Section 8.2 of this Plan, of any Company-provided vested benefits accumulated
under any Qualified DC Plan, including any such benefits that are attributable
to nonelective contributions to the plan by the Company, and excluding any such
benefits attributable to Company contributions that are contingent on
participants making elective contributions to such plan.


6.5    Non-Duplication


A Member shall not be eligible for benefits under any other non‑qualified
supplemental retirement benefit plan maintained by the Company for the purpose
of providing benefits not permitted to be paid under any Qualified DB Plan.
Nothing herein shall prohibit participation by any Member in the AK Steel
Corporation Executive Deferred Compensation Plan or the AK Steel Corporation
Supplemental Thrift Plan.





6

--------------------------------------------------------------------------------




ARTICLE 7: VESTING


7.1    Vesting Schedule


A Member who has completed at least five (5) years of Officer Service while a
Member shall have a nonforfeitable right to a percentage of his or her Benefit
based on his or her total years of Service pursuant to the following schedule:


Years of Service
Nonforfeitable Percentage
 
 
Less than 5
0%
5
50%
6
60%
7
70%
8
80%
9
90%
10
100%



7.2    Disability


A Member who becomes “Permanently Disabled” while employed by the Company shall
have a nonforfeitable right to 100% of his or her Benefit as of the date on
which he or she is determined to be Permanently Disabled, provided he or she has
completed at least five (5) years of Service as of such date. The term
“Permanently Disabled” shall have the same meaning under this Plan as under the
NCPP or the RAPP, as applicable.


7.3    Death


The designated beneficiary of a Member who dies while employed by the Company
shall have a nonforfeitable right to 100% of the Member’s Benefit as of the date
of the Member’s death, provided the Member has completed at least five (5) years
of Service as of such date.     


7.4    Change of Control


A Member shall have a nonforfeitable right to 100% of his or her Benefit as of
the effective date of any Change of Control which occurs while he or she is
employed by the Company.




ARTICLE 8: PAYMENT


8.1    Payment of Benefits


(a)
Except as otherwise provided in (b) below and in Sections 8.3 and 10.4, a
Member’s vested Benefit shall be paid to the Member, or in the case of a
Member’s death, to his or her designated beneficiary, in a single lump sum
payment determined in accordance with Section 8.2, as soon as administratively
feasible after his or her Termination Date, but no later than 30 days after such
date.


7

--------------------------------------------------------------------------------






(b)
With respect to a Member who has achieved his or her Vesting Date and whose
Termination Date occurs before he or she attains age 55, his or her vested
Benefit shall be paid to the Member, or in the event of his or her death prior
to such payment, to his or her designated beneficiary, as soon as
administratively feasible after his or her 55th birthday (or his or her date of
death, if sooner), but no later than 30 days after such date; provided however,
if such Member’s Termination Date is on account of a determination that he or
she is Permanently Disabled (as defined in Section 7.2), such Member’s Benefit
shall be paid as soon as administratively feasible after his or her Termination
Date, but no later than 30 days after such date.



(c)
Any designation of beneficiary shall be made by the Member on an election form
filed with the Administrator and may be changed by the Member at any time by
filing another election form containing the revised instructions. If no
beneficiary is designated or no designated beneficiary survives the Member,
payment shall be made to his or her estate.



8.2    Lump-Sum Valuation


(a)
The lump‑sum present value of a Member’s Benefit shall be the actuarial
equivalent of his or her Benefit payable as a single life annuity as set forth
in Section 6.2 or 6.3, as applicable.



(b)
Subject to the provisions of (c) below, the lump-sum present value of a Member’s
Benefit shall be determined by the enrolled actuary for the NCPP based upon
assumptions approved by the Administrator in its sole discretion. The
assumptions may be changed at any time, and from time to time, but any change
shall be valid only with respect to Termination Dates occurring twelve or more
months after the change is approved.



(c)
Unless otherwise directed by the Administrator, the lump sum present value of a
Member’s Benefit shall be calculated as of his or her Benefit Commencement Date
based upon: (i) the 60-month average of the Pension Benefit Guaranty Corporation
immediate annuity interest rate used in computing lump sums as in effect during
each of the 60 months preceding the month in which the Benefit Commencement Date
occurs; (ii) the age of the Member; (iii) the applicable mortality table in
effect under section 417(e)(3) of the Code; and (iv) the equivalent of the
amount otherwise payable as a lifetime annuity on the Member’s Benefit
Commencement Date. In the case of a payment to the designated beneficiary of a
deceased Member who had not attained age 55 at the time of his or her death, the
lump sum shall be based on the Member’s age as of the Benefit Commencement Date
and the present value of the deferred, actuarially reduced benefit that would
have been payable to the Member at age 55.



8.3    Six-Month Waiting Period


Notwithstanding any provision of the Plan to the contrary, with respect to any
Member who on his or her Termination Date is deemed to be a “specified employee”
within the

8

--------------------------------------------------------------------------------




meaning of Section 409A, his or her Benefit shall not be paid prior to the
earlier of: (i) the expiration of the six-month period measured from the date of
his or her “separation from service” (as defined in Section 409A) with the
Company, or (ii) his or her death. Such Member whose Benefit payment is so
delayed shall be entitled to interest on the delayed payment for such six-month
period (or shorter period as the case may be), accrued at the average prime rate
in effect during such period of delay, which shall be added to his or her
Benefit payable under the Plan. The average prime rate of interest for this
purpose shall be the average over such period of the daily prime rate of
interest published by the Fifth Third Bank, Cincinnati, Ohio or its successors.




ARTICLE 9: INTERPRETATION, AMENDMENT AND TERMINATION


9.1    Interpretation of the Plan


This document contains the terms of the Plan. However, the Administrator shall
have, and the Board expressly reserves to itself and its designate, the broadest
possible power to exercise its discretion to interpret the terms of this Plan
and to resolve any question regarding any person’s rights under the Plan. Any
such interpretation shall be final and binding upon a Member, the Member’s
spouse and heirs and subject to review only in accordance with Section 9.2.


9.2    Claims Procedure


Any Member or other person questioning the rights of any person under the Plan
shall submit such question in writing to the Administrator, or its designate,
for resolution. No person shall have any claim or cause of action for any
benefit under this Plan until the Administrator, or its designate, has responded
to such written claim, which response shall not be unreasonably delayed. Except
as to disputes described in Sections 10.2 and 10.4, it is the intent of the
Company, and each Member agrees as a condition of membership, that any judicial
review of any decision hereunder shall be limited to a determination of whether
the Administrator, or its designate, acted arbitrarily or capriciously, and that
any decision of the Administrator, or its designate shall be enforced unless the
action taken is found by a court of competent jurisdiction to have been
arbitrary or capricious. Disputes described in Sections 10.2 and 10.4 may be
resolved by binding arbitration, if mutually agreed by the Member and the
Administrator, or by litigation; and in either case such action may proceed
without the necessity of exhausting any other remedies that may be available
under this Plan.


9.3    Amendment or Termination of the Plan


The Board may, at any time, with or without notice to any person, amend or
terminate this Plan. With respect to any Member who has attained his or her
Vesting Date, and subject to Section 10.4, no such amendment or termination
shall directly or indirectly deprive such Member of all or any portion of his or
her vested Benefit or any right to receive his or her vested Benefit under the
terms of the Plan as in effect immediately before such amendment or termination.



9

--------------------------------------------------------------------------------




9.4    No Cause of Action


No Member shall have any right, claim or cause of action against any person or
entity to appeal the denial of a benefit by the Administrator except as provided
in Sections 9.1 and 9.2. In addition, no Member, and no person claiming by,
through or on behalf of a Member, shall have any claim to or cause of action for
any benefit under this Plan which might have been earned but for the amendment
or termination of the Plan, or the termination of the Member’s employment or the
removal of the Member from participation under this Plan.




ARTICLE 10: MISCELLANEOUS


10.1    Unsecured General Creditor


Any and all rights created under this Plan shall be unfunded and unsecured
contractual rights of the Members against the Company. The Company's obligation
under this Plan shall be a mere promise by the Company to make the benefit
payments described herein. Members shall have no legal or equitable right,
interest or other claim in any property or assets of the Company by reason of
the establishment of this Plan.


10.2    Obligations to the Company


If a Member becomes entitled to a distribution of benefits under this Plan, and
if at such time the Member has any outstanding debt, obligation or other
liability representing an amount certain owed to the Company, then the Company
may offset such amount against the amount of benefits otherwise distributable
under the Plan. Such determination shall be made by the Administrator.


10.3    Assignability


No Member shall have any right to anticipate, alienate, assign, sell, transfer,
pledge, encumber, attach, mortgage or otherwise hypothecate or convey in advance
of actual receipt the amounts, if any, payable hereunder. No part of the amounts
payable hereunder shall, prior to actual payment, be subject to seizure or
sequestration for the payment of any debts, judgments, alimony or separate
maintenance, nor shall any person have any other claim to any benefit payable
under this Plan as a result of a divorce or the Member's, or any other person's
bankruptcy or insolvency.


10.4    Forfeiture


Notwithstanding any provision in the Plan to the contrary, any Member terminated
for Cause shall forfeit all rights under this Plan. “Cause” means a willful
engaging in gross misconduct demonstrably injurious to the Company. “Willful”
means an act or omission in bad faith and without reasonable belief that such
act or omission was in the best interests of the Company. Any such determination
shall be made by the Board. Each Member shall be entitled to a statement of the
facts alleged as a basis for the Board's determination that a Member has been
terminated for Cause and shall be permitted an opportunity to present, in
person, for the Board's consideration, in such manner as the Board shall direct,
any facts or arguments on the Member’s behalf as the Member or his or her
representative may determine.

10

--------------------------------------------------------------------------------






10.5    Sale of Business


The sale as a going business of (i) the Company or (ii) substantially all of the
assets of the Company shall not be a termination of Service for the purpose of
establishing a Member’s right to receive benefits under this Plan.


10.6    Employment Not Guaranteed


The establishment of this Plan, a Member’s appointment as a Member of the Plan,
any provision of this Plan, or any action taken hereunder, shall not be or be
construed as a contract of employment for any definite term. The Company may
take any action related to a Member's employment without regard to the effect
such action has or may have on a Member’s rights hereunder.


10.7    Construction


The captions to the articles, sections and paragraphs of this Plan are for
convenience only and shall not control or affect the meaning or construction of
any of its provisions. Words in the masculine gender include the feminine, and
the singular includes the plural, and vice versa, unless qualified by the
context.


10.8    Validity


In the event any provision of this Plan is found by a court of competent
jurisdiction to be invalid, void or unenforceable, such provision shall be
stricken and the remaining provisions shall continue in full force and effect.


10.9    Applicable Law


This Plan is subject to interpretation under federal law and, to the extent
applicable, the law of the State of Ohio.


                    
AK STEEL HOLDING CORPORATION
AK STEEL CORPORATION






By: /s/ David C. Horn                    
David C. Horn, Executive Vice President, General Counsel and Secretary




Adopted March 20, 2014






    



11